OPINION
MORRISON, Judge.
The offense is burglary; the punishment, nine (9) years.
Appellant’s sole ground of error complains of the court’s charge. He contends the court erred in instructing the jury concerning the unexplained possession of recently stolen property.
Article 36.14, Vernon’s Ann.C.C.P., provides, in part:
“Before said charge is read to the jury, the defendant or his counsel shall have a reasonable time to examine the same and he shall present his objections thereto in writing, distinctly specifying each ground of objection.”
[Emphasis Supplied]
The record reflects appellant made his objections to the court’s charge orally. No written objection appears in the record. Nothing is presented for review. Fennell v. State, Tex.Cr.App., 460 S.W.2d 417; David v. State, Tex.Cr.App., 453 S.W.2d 172; Thayer v. State, Tex.Cr.App., 452 S.W.2d 496.
Finding no reversible error, the judgment is affirmed.